 In the Matter of AMERICAN STORES, INC., EMPLOYERandAMALGAM-ATED MEAT CUTTERS UNION, LOCAL 162, AMALGAMATED MEAT CUT-TERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL, PETITIONERCase No. 5-RC-158.-Decided November 4, 1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The employer is engaged in commerce within the meaning of theNational Labor Relations Act. It operates retail food stores and ware-houses in seven States and the District of Columbia.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all employees in six of the Employ-er's stores in Frederick, Maryland, and vicinity, listed in Schedule A,excluding supervisors.Retail Clerks International Association, Local692, AFL, herein called the Intervenor, contends that the unit soughtby the Petitioner is inappropriate because of the pattern of bargainingof the industry in the area. It urges that there should be two separateunits, (1) all meat department employees, excluding supervisors, and(2) all grocery department employees, excluding supervisors.TheEmployer takes no position as to the proposed unit.*Chairman Herzog and Members Houston and Gray.80 N. L.R. B., No. 28.126 AMERICAN STORES, INC.127The stores involved in this proceeding are divided into meat andgrocery departments,' which are separately operated and supervised.2There is considerable difference in function between the meat andgrocery department employees, and there is no interchange of per-sonnel excepton rare occasions.While the grocery department em-ployees are unskilled, the meat department employees are highlyskilled, and must serve an apprenticeship of at least 3 years to becomequalified journeymen meat cutters.The Employer recognizes themeat cutters as a craft.The wages of the meat department employeesare higher than those of the grocery department employees.Thereare 38employeesin the grocery department, including head groceryclerks, grocery clerks, checkers and cashiers.Of the 12 meat depart-ment employees,5 are classifiedas head meat cutters,1 as ajourney-man meat cutter, 5 as apprentice meat cutters, and 1 as a part-timemeat clerk.There is no bargaining history affecting the six stores involved inthis proceeding.The record shows that in Maryland all chain grocerystore collective bargaining contracts are separately negotiated andexecuted for units of grocery department employees and for units ofmeat department employees.All the Employer's contracts for storesin the District of Columbia, Virginia, and West Virginia, cover sepa-rate units for grocery department employees and for meat departmentemployees.3In view of the pattern of collective bargaining for the retail foodindustry in thearea,and the difference in function and skill betweenmeat and grocery department employees, we believe that the employeesin the six stores involved herein may function either in one unit ofboth meat and grocery department employees, or in two separateunits of meat department employees and grocery department employ-ees 4We shall therefore not make any final unit determination at thistime, but shall first ascertain the desires of the employees themselvesas expressed in the elections directed hereinafter.Accordingly, we shall direct that separate elections by secret ballotbe held among employees in each of the following voting groups in thesix stores listed in Schedule A, excluding supervisors : 52Although the store at Middletown,Maryland,is equipped to, and does, sell meat, itdoes not maintain a separate meat department,and there are no meat cutters employedat this store.The grocery clerks sell meat which has already been cut.2 Separate records, pay rolls and cost accounting systems are kept for the meat andgrocery departments.There is no interchange or common use of equipment between thetwo departments.3The evidence shows that the majority of collective bargaining contracts in the industrythroughout the United States and Canada provide for two units.Matter of The Kroger Company,77 N. L It. B. 370.1Inasmuch as no meat cutters are employed in the Middletown store, all employees inthis store shall be considered to be included in voting group 2 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.All meat department employees.2.All grocery department employees.If at such elections, the employees in both voting groups select the-Petitioner they will be taken to have indicated a desire to constitute a,single bargaining unit; otherwise they will be taken to have indicateda desire to constitute separate bargaining units.DIRECTION OF ELECTIONS 6As part of the investigation to ascertain representatives for the'purposes of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who were,employed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine (a)whether or not employees in group 1, above, desire to be representedby Amalgamated Meat Cutters Union, Local 162, Amalgamated MeatCutters and Butcher Workmen of North America, AFL, for the pur-poses of collective bargaining, and (b) whether employees in group2, above, desire to be represented by Amalgamated Meat CuttersUnion, Local 162, Amalgamated Meat Cutters and Butcher Work-men of North America, AFL, or by Retail Clerks International Asso-ciation, Local 692, for the purposes of collective bargaining, or byneither.SCHEDULE AStore No. 228 at South and Market Streets, Frederick, Maryland.Store No. 4665 at North Bentz Street, Frederick, Maryland.Store No. 2884 at North Market Street, Frederick, Maryland.Store No. 4787 at W. Seventh & Bentz Streets, Frederick, Maryland.Store No. 2991 at Brunswick, Maryland.Store No. 1732 at Middletown, Maryland.6Any participant in the elections directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot.